Supplement dated May 3, 2010 to the R-1, R-2, R-3, R-4, and R-5 Classes Prospectus for Principal Funds, Inc. dated March 1, 2010 (As Supplemented on March 1, 2010 and March 17, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. DIVIDENDS AND DISTRIBUTIONS On page 287, in the third bulleted paragraph in this section, add the SAM Flexible Income Portfolio to the list of Funds and in the fourth bulleted paragraph in this section, delete the SAM Flexible Income Portfolio from the list of Funds.
